This suit was commenced by injunction, and the wife was duly authorized by her husband to institute it. By the court:
Dunbar, J.
A motion to dismiss this appeal has been filed, upon the ground that the plaintiff and appellant, a married woman, has not been authorized by her husband, or the court, to take an appeal.
It appears, that the order of appeal has been granted in this case upon the petition of a married woman, without the authority of her husband, or the court, as is stated in the above motion, and we further find, that she and her. surety executed the appeal bond without any authorization from the husband. The appeal must therefore be dismissed. Code of Practice, art. 106, 107. German v. Berghans, 1 R. R. 230. Same v. Same, 2 R. R. 282. Curry v. Dudley, 6 R. R. 77. Bray v. Bynam, 2 Ann. 879.
Appeal dismissed.